Citation Nr: 0640230	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-05 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel



INTRODUCTION

The veteran had active service from July 1954 to February 
1959.  The appellant is his surviving spouse.    

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.   

The Board previously denied the appellant's claim in a March 
2005 decision and the appellant appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
July 2006, the appellant and the Secretary of Veterans 
Affairs, through their respective counsel, submitted a Joint 
Motion for Remand (Motion) requesting that the Court vacate 
and remand the March 2005 decision of the Board for 
readjudication.  In a July 2006 Order, the Court granted the 
motion and remanded the case to the Board for further 
appellate review.        


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  During the veteran's lifetime, service connection was 
established for the following: herniated nucleus pulposus, 
L5-S1, rated at 20 percent effective from February 25, 1964, 
rated at 40 percent effective from April 16, 1979, rated at 
60 percent effective from February 6, 1992, rated at 100 
percent effective from March 22, 1993 (paragraph 30 
benefits), rated at 60 percent effective from September 1, 
1993; and loss of use of lower extremities, rated at 100 
percent effective from July 21, 2000.  Entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability was established from February 6, 
1992.

3. The evidence does not show that the veteran's service-
connected disabilities were continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding the veteran's death on June 22, 2001, or that the 
veteran was rated as totally disabled for a period of not 
less than 5 years from the date of his discharge from active 
duty in February 1959, or that the veteran was a former 
prisoner of war; however, the evidence shows that the veteran 
would have met the statutory duration requirements but for 
clear and unmistakable error in the December 1996 RO rating 
decision as the VA treatment records show that the veteran's 
service-connected low back disability more closely 
approximated pronounced intervertebral disc syndrome and he 
was unable to secure or follow a substantially gainful 
occupation as a result of service-connected low back 
disability as of August 30, 1990.


CONCLUSION OF LAW

The criteria for entitlement to Dependency and Indemnity 
Compensation benefits under the provisions of 38 U.S.C. § 
1318 have been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5109A, 
5110, 7111 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.22, 
3.105(a), 3.159, 3.400(o), 20.1106, 20.1403 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In light of the Board's full grant of benefits in this 
decision, it is clear that no further notification under the 
VCAA is necessary and no further assistance on VA's part is 
necessary to develop facts pertinent to the appellant's 
claim.  The Board further notes that any notice defect with 
respect to the assignment of a disability rating and 
effective date with respect to the appellant's claim will be 
remedied by the RO when effectuating the award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


II.	Legal Criteria	

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty, and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2006).  

Under 38 C.F.R. § 3.22, a veteran is considered "entitled to 
receive" compensation, in pertinent part, if it is 
determined that the veteran would have received total 
disability compensation at the time of death for a service-
connected disability rated totally disabling for the 
specified period required by statute but for clear and 
unmistakable error (CUE) committed by VA in a decision on a 
claim filed during the veteran's lifetime.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2006). 

Previous rating actions are accepted as correct in the 
absence of CUE.  38 C.F.R. § 3.105 (2006).  Under Russell v. 
Principi, 3 Vet. App. 310 (1992) and Damrel v. Brown, 6 Vet. 
App. 242 (1994), "clear and unmistakable error" in prior 
rating actions involves a situation in which the correct 
facts, as they were known at the time, were not before the 
adjudicator or the pertinent statutory or regulatory 
provisions in existence at the time were incorrectly applied 
by the adjudicator.  The error must be "undebatable" such 
that reasonable minds could only conclude that the rating 
action in question was fatally flawed at the time it was 
made.  In addition, the determination of whether there was 
clear and unmistakable error in the prior rating 
determination must be based on the record and law that 
existed at the time of the rating action in question.  Id.




III.	Analysis 

In order for the appellant to prevail on her claim for death 
benefits under 38 U.S.C.A. § 1318, the evidence must show 
that the veteran met the statutory duration requirements for 
a total disability rating at the time of his death or that 
such requirements would have been met, but for clear and 
unmistakable error in a previous decision.  

During the veteran's lifetime, service connection was 
established for the following: herniated nucleus pulposus, 
L5-S1, rated at 20 percent effective from February 25, 1964, 
rated at 40 percent effective from April 16, 1979, rated at 
60 percent effective from February 6, 1992, rated at 100 
percent effective from March 22, 1993 (paragraph 30 
benefits), rated at 60 percent effective from September 1, 
1993; and loss of use of lower extremities, rated at 100 
percent effective from July 21, 2000.  A total disability 
rating based on individual unemployability due to service-
connected disability (TDIU) was also established from 
February 6, 1992.  

The record reveals that the veteran's service-connected 
disabilities were not continuously rated as 100 percent 
disabling for at least 10 years immediately before the 
veteran's death on June 22, 2001, the veteran was not in 
receipt of a total disability rating for at least 10 years 
immediately before his death, and the veteran was not 
continuously rated as totally disabled for five years after 
his discharge from service in February 1959 and for the 
period leading to his death.  Indeed, the veteran was not 
service-connected for any disability during the five year 
period following his discharge from active service (and was 
only assigned a 20 percent disability for his service-
connected low back disability from February 25, 1964) and 
only had a total disability rating for approximately 9 years 
before his death.  Furthermore, there is no evidence of 
record to suggest that the veteran was a prisoner of war 
during his active military service.  Therefore, the veteran 
did not meet any of the statutory duration requirements for a 
total disability rating at the time of his death and an award 
of benefits under 38 U.S.C.A. § 1318 on such basis is not 
warranted.

The appellant, however, does not contend that the veteran met 
statutory duration requirements at the time of his death.  
Rather, she contends that such requirements would have been 
met but for CUE in the December 1996 RO rating decision in 
which the effective date of February 6, 1992 was improperly 
assigned for the veteran's TDIU as well as for the 60 percent 
disability rating for his service-connected low back 
disability.  She specifically asserts that the veteran was 
entitled to an effective date of August 30, 1990, for his 
award of TDIU based on VA treatment records showing that the 
veteran was unable to work due to his service-connected low 
back disability on that date.    

The record reflects that the Board granted an increased 
rating of 60 percent for the service-connected low back 
disability as well as awarded a TDIU due to the low back 
disability in its November 1996 decision.  The Board granted 
the increased evaluation based on medical evidence from VA 
facilities dated from August 30, 1990 to December 1993 as 
well as hearing testimony, which together showed that the 
veteran's low back disorder was manifested by persistent 
symptoms of sciatic neuropathy, characteristic pain, and lack 
of sensation in the feet, with little intermittent relief.  
The Board awarded a TDIU based on evidence that showed that 
the veteran had completed two years of college, had no 
additional technical or vocational training, and had been 
unemployed since July 1990, as well as evidence that showed 
that the veteran's low back disability was productive of 
total disability sufficient to render the average person 
unable to follow a substantially gainful occupation.  In a 
December 1996 rating decision, the RO assigned an effective 
date of February 6, 1992, for the 60 percent rating assigned 
and the award of TDIU, which was the date of receipt of the 
veteran's formal claim (VA Form 21-8940). 

During the time period relevant to the December 1996 RO 
rating decision, the effective date for the award of an 
increased rating was generally the date of receipt of the 
claim or the date entitlement arose, whichever was later.  38 
U.S.C.A. 
§ 3010 (West 1991); 38 C.F.R. § 3.400(o)(1) (1991).  The 
effective date for a TDIU was governed by the increased 
rating provisions.  Servello v. Derwinski, 3 Vet. App. 196 
(1992); Wood v. Derwinski, 1 Vet. App. 367 (1991).  

In regard to the date entitlement arose, the Board recognizes 
that the Social Security Administration established June 21, 
1991 as the veteran's disability onset date.  Nevertheless, 
the veteran's VA treatment records suggest that his 
entitlement arose on August 30, 1990.  Specifically, the 
August 1990 VA medical examiner noted that the veteran 
presented with complaints of increased, constant pain in the 
lower back that radiated down to his right leg and 
objectively demonstrated absent deep tendon reflexes for the 
right knee and ankle and had a positive straight leg raise to 
45 degrees bilaterally at that time.  Approximately one month 
later, the September 1990 VA medical examiner wrote that the 
veteran continued to have chronic low back pain with right 
lower extremity involvement with intermittent weakness and 
diffuse numbness, had been working a desk job until July 
1990, and planned to return to work because he was not having 
any acute problems at that time.  In October 1990, the 
veteran's medical examiner noted that the veteran had been 
unable to work since July 1990 and would be unable to work 
for another three months due to pain and symptoms associated 
with his low back disability.  In February 1991, the veteran 
told his examining neurologist that he had been unable to 
return to work because of his history of radiculopathy and 
his inability to tolerate any position too long.  The 
February 1991 VA neurologist noted that the veteran showed 
evidence of nerve root irritability in the right peroneus 
longus muscle on electromyogram, which was compatible with 
mild L5 radiculopathy, and the veteran was unable to return 
to work.  Therefore, the veteran's VA treatment records dated 
from August 1990 to February 1991 show that the veteran's low 
back disability more closely approximated pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain, 
absent ankle jerk and other neurological manifestations 
related to site of diseased disc, and little intermittent 
relief as of August 30, 1990.  The records further indicate 
that the veteran was essentially rendered unemployable as of 
July 1990.  As the treatment record dated on August 30, 1990, 
however, is the earliest documentation by VA that the veteran 
experienced symptomatology commensurate with a 60 percent 
schedular rating for his service-connected low back 
disability and only subsequent records reveal that his low 
back disability rendered him unable to follow a substantially 
gainful occupation as a result of his service-connected low 
back disability during that time, the date of the treatment 
record (i.e., August 30, 1990) is considered the date 
entitlement arose in this case.      

In regard to the date of receipt of the claim, the record 
clearly reflects that the veteran filed his formal claim (VA 
Form 21-8940) for an increased rating and a TDIU due to his 
low back disability on February 6, 1992; however, the RO did 
not consider whether the veteran's VA treatment records, 
particularly the treatment record dated on August 30, 1990, 
constituted an informal claim for the benefits sought.  Under 
38 C.F.R. § 3.157, the date of outpatient or hospital 
examination or the date of admission to a VA or uniformed 
services hospital would be accepted as the date of receipt of 
a claim once a formal claim for pension or compensation has 
been allowed.  38 C.F.R. § 3.157(b) (1991).  It is noted that 
the VA treatment record dated on August 30, 1990, documents 
the veteran's complaint of increased pain in the lower back 
radiating down the right leg with difficulty performing any 
activity at that time; however, there is no clear indication 
that the veteran was rendered unemployable as a result of his 
service-connected low back disability in that treatment 
record.  Nevertheless, subsequent VA treatment records dated 
from September 1990 to February 1991 cumulatively reveal that 
the veteran was effectively rendered disabled due to his low 
back disability as of July 1990 and the treatment record 
dated on August 30, 1990 is the first documentation by VA of 
the veteran's increased lower back symptoms as explained 
above.  Thus, the veteran's VA treatment record dated on 
August 30, 1990 also constituted an informal claim for an 
increased evaluation for his service-connected low back 
disability and a TDIU.  

As the date entitlement arose and the date of receipt of the 
veteran's informal claim are the same date, the effective 
date of the veteran's total disability rating and 60 percent 
disability rating for service-connected low back disability 
should have been August 30, 1990.  Consequently, the RO's 
assignment of February 6, 1992, as the effective date in the 
December 1996 rating decision was clearly and unmistakably 
erroneous.  

Based on the foregoing, the Board finds that the statutory 
duration requirement would have been met but for CUE in the 
December 1996 RO rating decision as the veteran was 
"entitled to receive" compensation for his service-
connected disability rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
his death.  Accordingly, the appellant is entitled to death 
compensation benefits under 38 U.S.C.A. § 1318.   


ORDER

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C. § 1318 is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


